Exhibit 10.66

 

REGISTRATION RIGHTS AGREEMENT

 

Registration Rights Agreement, dated effective as of                , 2002, by
and between VCampus Corporation, a Delaware corporation (the “Company”), and
each of the purchasers set forth on Schedule A attached hereto (each
individually, a “Purchaser” and collectively, the “Purchasers”).

 

W I T N E S S E T H :

 

WHEREAS, Company and each Purchaser have entered into one or more Securities
Purchase Agreements, each dated as of the date hereof (the “Purchase
Agreements”), pursuant to which the Company has agreed to issue and sell to the
Purchasers, and the Purchasers have agreed to purchase from the Company shares
of Series [F, F-1 or F-2, as the case may be]  Preferred Stock of the Company,
and, with respect to certain of the Purchase Agreements, Warrants exercisable
for common stock of the Company (the “Warrants”); and

 

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreements
and to purchase the Series [F, F-1 or F-2]  Preferred Stock and/or Warrants, the
Company has agreed to provide registration rights with respect thereto;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

 

1.             Definitions.  Unless otherwise defined herein, terms used herein
shall have the meaning ascribed to them in the Purchase Agreements, and the
following shall have the following respective meanings (such meanings being
equally applicable to both the singular and plural form of the terms defined):

 

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.

 

“Warrant Shares” shall mean shares of common stock issued upon exercise of the
Warrants.

 

“Holder” shall mean (i) each Purchaser, and (ii) any other Person holding
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

“Majority Holders” shall mean the Holders of a majority of the Registrable
Securities.

 

“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

 

“Piggy-back Registration” shall have the meaning ascribed to it in Section 3.

 

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean the shares of common stock issuable pursuant
to the Purchase Agreements, including the Warrant Shares, and the shares of
common stock issuable upon conversion of the Series [F, F-1 or F-2]  Preferred
Stock and shares of common stock which the Purchasers hereafter obtains the
right to acquire pursuant to any dividend, distribution, stock split or similar
transaction or rights to the extent that all of the holders of the common stock
received shares of common stock; provided, however, that the aforementioned
shares shall only be treated as Registrable Securities if and for so long as
they have not been sold to or through a broker or underwriter in a public
distribution, or only until the date on which all of the Registrable Securities
can be disposed of in any three month period pursuant to Rule 144 (or any
similar or analogous rule under the Securities Act of 1933).

 

“Registration Statement” shall mean a registration statement filed by the
Company with the U.S. Securities and Exchange Commission for a public offering
and sale of securities of the Company (other than a Registration Statement on
Form S-4 or S-8 or any successor form for securities to be offered in a
transaction of the type referred to in Rule 145 under the Securities Act or to
employees of Company pursuant to any employee benefit plan, respectively).

 

“Warrants” shall mean the warrants to purchase shares of the Company’s common
stock issued to the Purchasers on the date hereof.

 

2.             Mandatory Registration.  The Company shall file a Registration
Statement covering the Registrable Securities on the same Registration Statement
covering resale of the securities issued by the Company on December 28, 2001 and
March 31, 2002 and shall thereafter use its best efforts to effect the
registration under the Securities Act of the Registrable Securities for sale
within 90 days after such filing, all to the extent required to permit the
disposition of the Registrable Securities so registered for a period of up to
one year.

 

3.             Piggy-back Registration.  If the Company at any time proposes to
file a registration statement under the Securities Act on any form (other than a
Registration Statement on Form S-4 or S-8 or any successor form for securities
to be offered in a transaction of the type referred to in Rule 145 under the
Securities Act or to employees of Company pursuant to any employee benefit plan,
respectively) for the general registration of securities (an “Piggy-back
Registration Statement”), it will give written notice to all Holders at least 15
days before the initial filing with the SEC of such Piggy-back Registration
Statement, which notice shall set forth the intended method of disposition of
the securities proposed to be registered by Company.  The notice shall offer to
include in such filing the aggregate number of shares of Registrable Securities
as such Holders may request.

 

Each Holder desiring to have Registrable Securities registered under this
Section 3 shall advise Company in writing within 10 Business Days after the date
of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested.  Company shall
thereupon include in such filing the number of shares of Registrable Securities
for which registration is so requested, subject to the next sentence, and shall
use its best efforts to effect registration under the Securities Act of such
shares.  In connection with any registration subject to this Section 3, which is
to be effected in a firm commitment underwriting, Company will not be required
to include Registrable Securities in such underwriting unless the Holder of such
Registrable Securities accepts the terms and conditions of the underwriting

 

2

--------------------------------------------------------------------------------


 

agreement which is agreed upon between Company and the managing underwriter
selected by Company, so long as such underwriting agreement conforms to industry
standards and practices and the obligations and liabilities imposed on the
Holders under such agreement are customary for the stockholders selling
securities in an underwritten offering.  If the managing underwriter of a
proposed public offering shall advise Company in writing that, in its opinion,
the distribution of the Registrable Securities requested to be included in the
registration concurrently with the securities being registered by Company would
materially and adversely affect the distribution of such securities by Company,
then all selling security holders with piggy-back registration rights shall
reduce the amount of securities each intended to distribute through such
offering on a pro rata basis.  Except as otherwise provided in Section 5, all
expenses of such registration shall be borne by Company. The Company shall have
the right to terminate or withdraw any Registration Statement initiated under
this Section 3 prior to the effectiveness of such Registration Statement whether
or not the Holders have elected to include Registrable Securities in such
Registration Statement.

 

4.             Registration Procedures. If the Company is required by the
provisions of Section 2 or 3 to use its best efforts to effect the registration
of any of its securities under the Securities Act, Company will, as
expeditiously as possible:

 

(a)           prepare and file with the SEC a Registration Statement with
respect to such securities and use its best efforts to cause such Registration
Statement to become and remain effective for a period of time required for the
disposition of such securities by the holders thereof, but not to exceed one
year (or, with respect to any underwritten offering, such shorter period as the
underwriters need to complete the distribution of the registered offering or,
with respect to a shelf Registration Statement on a form under the Securities
Act relating to the offer and sale of Registrable Securities from time to time
in accordance with Rule 415, such longer period as may be required to dispose of
the Registrable Securities covered by such Registration Statement);

 

(b)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of in a public
offering or the expiration of one year;

 

(c)           furnish, to such selling security holders such number of copies of
a summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;

 

(d)           use its best efforts to register or qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions within the United States and Puerto Rico as each holder of
such securities shall request (provided, however, that Company shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process), and do such other reasonable acts and things as
may be required of it to

 

3

--------------------------------------------------------------------------------


 

enable such holder to consummate the disposition in such jurisdiction of the
securities covered by such Registration Statement;

 

(e)           enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities;

 

(f)            otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, but not later than 18 months after the effective
date of the Registration Statement, an earnings statement covering the period of
at least 12 months beginning with the first full month after the effective date
of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

 

(g)           give written notice to Holders:

 

(i)                                     when such Registration Statement or any
amendment thereto has been filed with the SEC and when such Registration
Statement or any posteffecive amendment thereto has become effective;

 

(ii)                                  of any request by the SEC for amendments
or supplements to such Registration Statement or the prospectus included therein
or for additional information;

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose;

 

(iv)                              of the receipt by Company or its legal counsel
of any notification with respect to the suspension of the qualification of the
common stock for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose; and

 

(v)                                 of the happening of any event that requires
Company to make changes in such Registration Statement or the prospectus in
order to make the statements therein not misleading (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made);

 

(h)           use its best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of such Registration
Statement at the earliest possible time;

 

(i)            furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);

 

4

--------------------------------------------------------------------------------


 

(j)            cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request a reasonable period of time prior to sales of
the Registrable Securities; and

 

(k)           upon the occurrence of any event contemplated by Section 4(g)(v)
above, promptly prepare a post-effective amendment to such Registration
Statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to Holders, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.  If the Company notifies the Holders
in accordance with Section 4(g)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then the Holders
shall suspend use of such prospectus, and the period of effectiveness of such
Registration Statement provided for above shall each be extended by the number
of days from and including the date of the giving of such notice to Holders
shall have received such amended or supplemented prospectus pursuant to this
Section 4(k).

 

It shall be a condition precedent to the obligation of Company to take any
action pursuant to this Agreement in respect of the securities which are to be
registered at the request of any Holder that such Holder shall furnish to
Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.

 

5.             Expenses.  All expenses incurred in complying with this
Agreement, including, without limitation, all registration and filing fees
(including all expenses incident to filing with the NASD), printing expenses,
fees and disbursements of counsel for Company, expenses of any special audits
incident to or required by any such registration and expenses of complying with
the securities or blue sky laws of any jurisdiction pursuant to Section 4(d),
shall be paid by Company, except that:

 

(a)                                  all such expenses in connection with any
amendment or supplement to a Registration Statement or prospectus required to be
filed pursuant to Section 3 which is filed more than one year after the
effective date of such Registration Statement because any Holder has not
effected the disposition of the securities requested to be registered shall be
paid by such Holder; and

 

(b)                                 Company shall not be liable for any fees,
discounts or commissions to any underwriter or any fees or disbursements of
counsel for any underwriter in respect of the securities sold by such Holder.

 

6.             Indemnification and Contribution.

 


(A)                                  IN THE EVENT OF ANY REGISTRATION OF ANY
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT,
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE HOLDER OF SUCH REGISTRABLE
SECURITIES, SUCH HOLDER’S DIRECTORS AND OFFICERS, AND EACH OTHER PERSON
(INCLUDING EACH UNDERWRITER) WHO PARTICIPATED IN THE OFFERING OF SUCH
REGISTRABLE SECURITIES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS SUCH

 

5

--------------------------------------------------------------------------------


 

holder or such participating person within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such holder or any such director or officer or participating person or
controlling person may become subject under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any alleged
untrue statement of any material fact contained, on the effective date thereof,
in any Registration Statement under which such securities were registered under
the Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that Company shall not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
actual or alleged untrue statement or actual or alleged omission made in such
Registration Statement, preliminary prospectus, prospectus or amendment or
supplement in reliance upon and in conformity with written information furnished
to Company by such holder specifically for use therein or (in the case of any
underwritten offering) so furnished for such purposes by any underwriter.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such holder or such director, officer or participating
person or controlling person, and shall survive the transfer of such securities
by such holder.

 


(B)                                 EACH HOLDER, BY ACCEPTANCE HEREOF, AGREES TO
INDEMNIFY AND HOLD HARMLESS COMPANY, ITS DIRECTORS AND OFFICERS AND EACH OTHER
PERSON, IF ANY, WHO CONTROLS COMPANY WITHIN THE MEANING OF THE SECURITIES ACT
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
COMPANY OR ANY SUCH DIRECTOR OR OFFICER OR ANY SUCH PERSON MAY BECOME SUBJECT
UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT COMMON LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON INFORMATION IN WRITING PROVIDED TO COMPANY BY SUCH HOLDER
SPECIFICALLY FOR USE IN THE FOLLOWING DOCUMENTS AND CONTAINED, ON THE EFFECTIVE
DATE THEREOF, IN ANY REGISTRATION STATEMENT UNDER WHICH SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT AT THE REQUEST OF SUCH HOLDER, ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT
OR SUPPLEMENT THERETO.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH (B) OR
PARAGRAPH (C) BELOW, NO HOLDER SHALL BE REQUIRED TO INDEMNIFY ANY PERSON
PURSUANT TO THIS SECTION 6 OR TO CONTRIBUTE PURSUANT TO PARAGRAPH (C) BELOW IN
AN AMOUNT IN EXCESS OF THE AMOUNT OF THE AGGREGATE NET PROCEEDS RECEIVED BY SUCH
HOLDER IN CONNECTION WITH ANY SUCH REGISTRATION UNDER THE SECURITIES ACT.

 


(C)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 6 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY LOSSES, CLAIMS,

 

6

--------------------------------------------------------------------------------


 


DAMAGES, LIABILITIES OR EXPENSES REFERRED TO THEREIN, THEN THE INDEMNIFYING
PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTIES IN
CONNECTION WITH THE ACTIONS WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS BEEN
MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTIES, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.  THE AMOUNT PAID
OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
INVESTIGATION OR PROCEEDING.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 


7.             CERTAIN LIMITATIONS ON REGISTRATION RIGHTS.  NOTWITHSTANDING THE
OTHER PROVISIONS OF THIS AGREEMENT:

 


(A)                                  COMPANY SHALL HAVE THE RIGHT TO DELAY THE
FILING OR EFFECTIVENESS OF, OR BY WRITTEN NOTICE REQUIRE THE HOLDERS TO CEASE
SALES OF REGISTRABLE SECURITIES PURSUANT TO, A REGISTRATION STATEMENT REQUIRED
PURSUANT TO THIS AGREEMENT DURING ONE OR MORE PERIODS AGGREGATING NOT MORE THAN
60 DAYS IN ANY TWELVE-MONTH PERIOD (SUCH PERIOD OR PERIODS, THE “SUSPENSION
PERIOD”) IN THE EVENT THAT (I) COMPANY WOULD, IN ACCORDANCE WITH THE ADVICE OF
ITS COUNSEL, BE REQUIRED TO DISCLOSE IN THE PROSPECTUS INFORMATION NOT OTHERWISE
THEN REQUIRED BY LAW TO BE PUBLICLY DISCLOSED, (II) IN THE JUDGMENT OF COMPANY’S
BOARD OF DIRECTORS, THERE IS A REASONABLE LIKELIHOOD THAT SUCH DISCLOSURE, OR
ANY OTHER ACTION TO BE TAKEN IN CONNECTION WITH THE PROSPECTUS, WOULD MATERIALLY
AND ADVERSELY AFFECT ANY EXISTING OR PROSPECTIVE MATERIAL BUSINESS SITUATION,
TRANSACTION OR NEGOTIATION OR OTHERWISE MATERIALLY AND ADVERSELY AFFECT COMPANY,
OR (III) THE REGISTRATION STATEMENT CAN NO LONGER BE USED UNDER THE SECURITIES
ACT; PROVIDED THAT THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT
SHALL BE EXTENDED BY THE LENGTH OF ANY SUCH SUSPENSION PERIOD;

 


(B)                                 IF COMPANY SUSPENDS THE REGISTRATION
STATEMENT OR REQUIRES THE HOLDERS TO CEASE SALES OF THE COMMON STOCK PURSUANT TO
PARAGRAPH (A) ABOVE, COMPANY SHALL, AS PROMPTLY AS PRACTICABLE FOLLOWING THE
TERMINATION OF THE CIRCUMSTANCES WHICH

 

7

--------------------------------------------------------------------------------


 


ENTITLED COMPANY TO DO SO, TAKE SUCH ACTION AS MAY BE NECESSARY TO REINSTATE THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT AND/OR GIVE WRITTEN NOTICE TO ALL
HOLDERS AUTHORIZING THEM TO RESUME SALES PURSUANT TO THE REGISTRATION
STATEMENT.  IF, AS A RESULT THEREOF, THE PROSPECTUS INCLUDED IN THE REGISTRATION
STATEMENT HAS BEEN AMENDED TO COMPLY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, COMPANY SHALL ENCLOSE SUCH REVISED PROSPECTUS WITH A NOTICE TO HOLDERS
GIVEN PURSUANT TO THIS PARAGRAPH (B), AND THE SHAREHOLDERS SHALL MAKE NO OFFERS
OR SALES OF SHARES PURSUANT TO SUCH REGISTRATION STATEMENT OTHER THAN BY MEANS
OF SUCH REVISED PROSPECTUS.

 


8.             RESTRICTIONS ON SALE AFTER PUBLIC OFFERING.  EXCEPT FOR TRANSFERS
MADE IN TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT, COMPANY AND EACH HOLDER HEREBY AGREE NOT TO OFFER, SELL,
CONTRACT TO SELL OR OTHERWISE DISPOSE OF ANY OF THEIR REGISTRABLE SECURITIES
WITHIN 120 DAYS AFTER THE DATE OF ANY FINAL PROSPECTUS RELATING TO THE PUBLIC
OFFERING OF COMMON STOCK, IF UNDERWRITTEN, WHETHER BY COMPANY OR BY ANY HOLDERS,
EXCEPT PURSUANT TO SUCH PROSPECTUS OR WITH THE WRITTEN CONSENT OF THE MANAGING
UNDERWRITER OR UNDERWRITERS FOR SUCH OFFERING.

 

9.             Miscellaneous.

 


(A)                                  AMENDMENTS AND WAIVERS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURE FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN WITHOUT THE WRITTEN CONSENT OF THE MAJORITY
HOLDERS AND THE COMPANY.

 


(B)                                 NOTICE GENERALLY.  ANY NOTICE, DEMAND,
REQUEST, CONSENT, APPROVAL, DECLARATION, DELIVERY OR OTHER COMMUNICATION
HEREUNDER TO BE MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE
SUFFICIENTLY GIVEN OR MADE IF IN WRITING AND EITHER DELIVERED IN PERSON WITH
RECEIPT ACKNOWLEDGED OR SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY TELECOPY AND CONFIRMED BY TELECOPY ANSWERBACK,
ADDRESSED AS FOLLOWS:

 


(I)                                     IF TO ANY HOLDER, AT ITS LAST KNOWN
ADDRESS APPEARING ON THE BOOKS OF COMPANY MAINTAINED FOR SUCH PURPOSE.

 


(II)                                  IF TO COMPANY, AT

 

VCampus Corporation
Suite 200
1850 Centennial Park Drive

Reston, VA 20191

Attention:  Chief Financial Officer
Telecopy Number:  (703) 654-7311

 

with a copy to

 

Wyrick Robbins Yates & Ponton LLP

Suite 300

 

8

--------------------------------------------------------------------------------


 

4101 Lake Boone Trail

Raleigh, NC  27607

Attn:  Kevin A. Prakke

 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.

 

(c)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto
including any person to whom Registrable Securities are transferred.

 


(D)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 


(E)           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 


(F)            SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.

 


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PURCHASE
AGREEMENT, THE SERIES [F, F-1 OR F-2]  CERTIFICATE OF DESIGNATIONS AND WARRANTS,
REPRESENTS THE COMPLETE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN.  THIS AGREEMENT
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

COMPANY:

VCAMPUS CORPORATION

 

 

 

By:

 

 

 

Name:  Daniel J. Neal

 

Title:  Chief Executive Officer

 

PURCHASERS:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

Schedule of Purchasers

 

--------------------------------------------------------------------------------